Per Chriam,
This is an appeal from a decree dismissing the plaintiffs’ bill, in which they prayed for a decree restraining the defendants “ from interfering with the right of the plaintiffs to exercise the rights and duties of warden and matron of said Schuylkill county prison.” The plaintiff claimed that he was the de facto warden while the defendants claimed that James H. Levan had been duly appointed to the office. The appeal does not involve the possession or ownership of real or personal property, or any right, the value of which does not exceed fl,000, but does involve the right to a public office. It is plain, therefore, that the appeal was erroneously taken to this court. See Com. v. O’Donnell, 7 Pa. Superior Ct. 49.
Now, December, 1898, the above mentioned appeal is certified at the cost of the appellants to the Supreme Court for hearing and decision.